Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Bird (US 20140210291, herein ‘Bird’) in view of Leupold et al  (US 5280209, herein ‘Leupold’) and Kusase (US 20030102764, herein ‘Kusase’).
Bird discloses a magnetic gear comprising: 

    PNG
    media_image1.png
    569
    541
    media_image1.png
    Greyscale


an outer rotor [24] axially aligned with the inner rotor and formed of a group of opposing pairs of tangentially-magnetic magnets [26] arranged sequentially around an inner circumference; and 
a cage rotor [22] axially aligned with the inner rotor and the outer rotor and positioned between the inner rotor and the outer rotor, except for the following:
(A) the inner and outer rotors’ the radially-magnetic inner magnets and the tangentially-magnetic magnets increase in width along a respective radial length in a direction extending away from the respective inner and outer support structures; and, wherein the radially-magnetic magnets in the first and third groups decrease in width along a respective radial length in the direction extending away from the respective inner and outer support structures, as in claims 1, 4-5, 11.
(B) the radially-magnetic inner magnets being inserted into grooves in the outer circumference of the inner support structure and the radially-magnetic outer magnets being inserted into grooves in the inner circumference of the outer support structure, as in claims 2-3, 11, 16.
(C) the magnets in the first group of magnets and third group of magnets have a longer radial length than the magnets in the second group of magnets and fourth group of magnets, respectively, as in claim 1, or in other words, the inner and outer rotors’ tangentially-magnetic  magnets having a shorter length than that of the radially-magnetic magnets, as in claim 16.

 (D) the cage including a plurality of bridge segments, 6-8, 10-11, 13-15 and 17-20.  
Leupold teaches a permanent magnet structure (fig. 4) having a group of opposing pairs of radially-magnetic magnets and another group of opposing pairs of tangentially-magnetic magnets, wherein the tangentially-magnetic magnets increase in width along a respective radial length in a direction extending away from the center, and wherein the group of the radially-magnetic magnets decrease in width along a respective radial length in the direction extending away from the center (see fig. 4).

    PNG
    media_image2.png
    525
    621
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    610
    690
    media_image3.png
    Greyscale

Also, as shown in fig. 3, those skilled in the art would understand that such revere configurations (with respect to fig. 4) is also taught by Leupold.  That is Leupold teaches, from figs. 3 and 4, the group of opposing pairs of tangentially-magnetic magnets’ width, and the group of the radially-magnetic magnets’ width can be reversely configured.  Thus, the tangentially-magnetic magnets decrease or increase in width along a respective radial length in a direction extending away from the center would be a matter of obvious engineering design choices.
Therefore, by applying the Leupold important teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art magnetic gear structure by providing the inner and outer rotors each with a group of radially-magnetic inner magnets and configuring the inner and outer rotors’ respective 
RE the limitations listed in item (B), Kusase teaches a permanent magnet rotor comprising support structures [71, 72], wherein the radially-magnetic magnets [5] being inserted the support structure’s groove (which is defined between respective adjacent poles [74], see fig. 2).  

    PNG
    media_image4.png
    446
    801
    media_image4.png
    Greyscale

Hence, by applying the Kusase important teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art magnetic gear structure by providing the inner and outer rotors each with respective support structures such that wherein the outer circumference of the inner support structure includes a plurality of grooves and wherein each magnet of the first group of radially-magnetic magnets is inserted into a respective one of the plurality of grooves and each magnet of the second group of opposing pairs of tangentially-magnetic magnets is positioned between a respective pair of grooves of the plurality of grooves, or wherein the inner circumference of the 
RE the limitations listed in item (C) herein, Leupold teaches a permanent magnet structure (figs. 3-4) having a group of opposing pairs of radially-magnetic magnets and another group of opposing pairs of tangentially-magnetic magnets, however, Leupold does not teaches various radial length of these magnets.  Nonetheless, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art magnetic gear of Bird in view of Leupold by changing the length of the radially-magnetic magnets (i.e. the claimed magnets of first and third groups) have a longer radial length than the tangentially-magnetic magnets (i.e. the claimed magnets of second and fourth groups) or the length of the tangentially-magnetic magnets to be shorter than that of the radially-magnetic magnets.  Doing so would enhance magnetic characteristics thereof, while changing size (i.e. length) of either the tangentially-magnetic magnets or the radially-magnetic magnets would be a matter of obvious engineering design choices that would require only routine skills in the art because it has been held that a change in size or shape is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 105 USPQ 237 (CCPA 1955) (emphasis added)).
RE the limitations listed in item (D) herein, the cage includes a plurality of bridge segments with claimed features, as in claims 6-8, 10-11, 13-15 and 17-20.  Bird discloses a magnetic gear including a middle rotor that is a cage rotor having plural poles [32 in fig. 3] with bridge sections that are spaced from each other bridge section of the plurality of individual bridge sections along both an inner circumference and an outer circumference of the cage rotor (see fig. 3); or the plurality of individual bridge sections [ 60 in fig. 6] that are interlocked by interstitial member [62] for unified the cage rotor as a unified whole structure, wherein in both configurations of figs. 3 and 6, the bridge sections with inwardly-curving sides that form the plurality of gaps having a circular shape.  Hence, those skilled in the art would understand that spacing the bridge sections or connecting the bridge sections of the cage rotor would be a matter of obvious engineering design choices, wherein bridge sections being coupled to one another along only an inner circumference or an outer circumference of the cage rotor or being coupled 
Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art magnetic gear structure’s middle cage-rotor by configuring bridge sections being coupled to one another along only an inner circumference or an outer circumference of the cage rotor or being coupled along both an inner circumference and an outer circumference of the cage rotor because such various configurations are considered as matter of obvious engineering design choices.
RE claim 12, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to incorporate the a marine hydrokinetic generator because it is an obvious industrial implementation thereof.
RE the method claimed language, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to derive a method of assembling the  prior art magnetic gear structure, as taught by Bird, Leupold and Kusase because the combined teachings of the refs provide detailed components and their respective features as well as their structural interrelations; thus, one skilled in the art with ordinary knowledge would obviously figure out a method of assembling the  prior art magnetic gear structure.
One of the applied references has a common inventor, Mr. Bird Jonathan, with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834